DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 05, 2022 has been entered, wherein claims 26-28 and  55-57 are withdrawn,  claims 1-25 and 29-54 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Claim Objections
Claim 20  objected to because of the following informalities:  Claim 20 recites ...random access channel procedure is performed for an initial access procedure, an RRC resume procedure, a timing advance refresh procedure, or a combination thereof . the instant specification [0035] recites at least one of...  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 13-15, 18, 20,  21, 24, 25, 29-32, 34-37, 41-43, 46, 48, 53, and 54 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Takeda et al. (Takeda hereafter) (US 20220110160 A1).

Regarding claim 1, Takeda teaches,  A method for wireless communications at a user equipment (UE), comprising:
receiving, at the UE ([0029] DL assignment... transmission formats,), a plurality of transmission parameter sets (short TTI duration and a high subcarrier spacing) for a random access channel procedure (random access procedures are scheduled by downlink control information that is provided in the C-SS), each of the plurality of transmission  parameter sets (first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1)) differing by at least one transmission parameter (first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1) are applied to the  transmission of C-SS #1) (Takeda; [0029] DL assignment... [0073] ... random access procedures are scheduled by downlink control information that is provided in the C-SS...[0075] ... in random access procedures, it is desirable to control communication by introducing different downlink control channels (for example, C-SS) with different transmission features. Therefore, according to the second aspect of the present invention, one or a plurality of C-SSs having different transmission features are configured, and random access procedures are controlled by associating the resources (PRACH resources) and/or PRACH configurations which user terminals use in PRACH transmission, and features of C-SS transmission. [0078] ... the first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1) are applied to the transmission of C-SS #1,), wherein a first transmission parameter set indicates first time-frequency resources (PRBs) (a subcarrier spacing of 30 kHz) and a second transmission parameter set indicates second time- frequency resources (PRBs) (a subcarrier spacing of 15 kHz) (Takeda; [0084] ... where two C-SSs with different transmission features are configured ... C-SS #1 is transmitted at a subcarrier spacing of 30 kHz, and C-SS #2 is transmitted at a subcarrier spacing of 15 kHz. [0085] ... different PRACH resource sets are associated with C-SS #1 and C-SS #2, [0086],);
{Examiner is construing that plurality of transmission parameter sets are subcarrier spacing (SCS #1) and the first TTI duration(TTI#1) in C-SS #1  for transmitting random access channel. Takeda teaches in [0029] DL assignment and/or UL grant may include information related to the resources, sequences, transmission formats, [0078] the first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1) are applied to the transmission of C-SS #1, and a second subcarrier spacing (SCS #2) and a second TTI duration (TTI duration #2) are applied to the transmission of C-SS #2 }
selecting the first transmission parameter set or the second transmission parameter set (applied to the transmission of C-SS #1) from the plurality of transmission parameter sets for transmitting a random access channel message of the random access channel procedure (PRACH resource) (Takeda; [0078] ... the first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1) are applied to the transmission of C-SS #1 [0090] ... PRACH resource set #1 is associated with C-SS #1)  (See fig.4); and
transmitting, to a network access node and via the first time-frequency resources or the second time-frequency resources, the random access channel message (transmits the PRACH) in accordance with the selected transmission parameter set, the random access channel message including a random access preamble and an information message (the user terminal uses, the user terminal's capabilities) (Takeda; [0066] PRBs, [0067] ... the user terminal can randomly select one of a plurality of preambles that are indicated by the PRACH configuration information, and transmit the selected preamble using the PRACH (message 1).).

Regarding claim 15, Takeda teaches,  A method for wireless communications at a network access node, comprising:
transmitting, to a UE ([0029] DL assignment... transmission formats,), a plurality of transmission parameter sets (short TTI duration and a high subcarrier spacing) for a random access channel procedure (random access procedures are scheduled by downlink control information that is provided in the C-SS), each of the plurality of transmission  parameter sets (first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1)) differing by at least one transmission parameter (first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1) are applied to the transmission of C-SS #1) (Takeda; [0029] DL assignment,...[0073] ... random access procedures are scheduled by downlink control information that is provided in the C-SS...[0075] ... in random access procedures, it is desirable to control communication by introducing different downlink control channels (for example, C-SS) with different transmission features.  Therefore, according to the second aspect of the present invention, one or a plurality of C-SSs having different transmission features are configured, and random access procedures are controlled by associating the resources (PRACH resources) and/or PRACH configurations which user terminals use in PRACH transmission, and features of C-SS transmission. [0078] ... the first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1) are applied to the transmission of C-SS #1,), wherein a first transmission parameter set indicates first time-frequency resources (PRBs) (a subcarrier spacing of 30 kHz) and a second transmission parameter set indicates second time- frequency resources (PRBs) (a subcarrier spacing of 15 kHz) (Takeda; [0084] ... where two C-SSs with different transmission features are configured ... C-SS #1 is transmitted at a subcarrier spacing of 30 kHz, and C-SS #2 is transmitted at a subcarrier spacing of 15 kHz. [0085] ... different PRACH resource sets are associated with C-SS #1 and C-SS #2, [0086]);
{Examiner is construing that plurality of transmission parameter sets are subcarrier spacing (SCS #1) and the first TTI duration(TTI#1) in C-SS #1  for transmitting random access channel. Takeda teaches in [0029] DL assignment and/or UL grant may include information related to the resources, sequences, transmission formats, [0078] the first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1) are applied to the transmission of C-SS #1, and a second subcarrier spacing (SCS #2) and a second TTI duration (TTI duration #2) are applied to the transmission of C-SS #2}
receiving, from the UE, a random access channel message for the random access channel procedure (receives the PRACH transmitted from the user terminal, in subsequent random access procedures) in accordance with one of the first transmission parameter set or the set second
transmission parameter set of the plurality of transmission parameter sets (selects PRACH resource set #1), the random access channel message including a random access preamble and an information message (the user terminal uses, the user terminal's capabilities) (Takeda; [0081] ... the user terminal can select a predetermined PRACH resource set based on the requirement for the communication service the user terminal uses, the user terminal's capabilities and so on... and transmits the PRACH. [0082] When the radio base station receives the PRACH transmitted from the user terminal, in subsequent random access procedures ... [0086] ...  the user terminal selects PRACH resource set #1 when using a communication service to which a high subcarrier spacing (for example, 30 kHz) is applied).

Regarding claim 29, Takeda teaches, An apparatus for wireless communications at a user equipment(UE), comprising:
 a processor, memory coupled with the processor (Takeda; [0180] ... user terminals 20 may be formed as a computer apparatus that includes a processor 1001, a memory 1002, a storage 1003, communication apparatus 1004, input apparatus 1005, output apparatus 1006); and
 instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, at the UE ([0029] DL assignment... transmission formats,), a plurality of transmission parameter sets (short TTI duration and a high subcarrier spacing) for a random access channel procedure (random access procedures are scheduled by downlink control information that is provided in the C-SS),  each of the plurality of transmission  parameter sets (first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1)) differing by at least one transmission parameter (first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1) are applied to the transmission of C-SS #1) (Takeda; [0029] DL assignment..., [0073] ... random access procedures are scheduled by downlink control information that is provided in the C-SS...[0075] ... in random access procedures, it is desirable to control communication by introducing different downlink control channels (for example, C-SS) with different transmission features. Therefore, according to the second aspect of the present invention, one or a plurality of C-SSs having different transmission features are configured, and random access procedures are controlled by associating the resources (PRACH resources) and/or PRACH configurations which user terminals use in PRACH transmission, and features of C-SS transmission. [0078] ... the first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1) are applied to the transmission of C-SS #1,), wherein a first transmission parameter set indicates first time-frequency resources (PRBs) (a subcarrier spacing of 30 kHz) and a second transmission parameter set indicates second time- frequency resources (PRBs) (a subcarrier spacing of 15 kHz) (Takeda; [0084] ... where two C-SSs with different transmission features are configured ... C-SS #1 is transmitted at a subcarrier spacing of 30 kHz, and C-SS #2 is transmitted at a subcarrier spacing of 15 kHz. [0085] ... different PRACH resource sets are associated with C-SS #1 and C-SS #2, [0086],);
{Examiner is construing that plurality of transmission parameter sets are subcarrier spacing (SCS #1) and the first TTI duration(TTI#1) in C-SS #1  for transmitting random access channel. Takeda teaches in [0029] DL assignment and/or UL grant may include information related to the resources, sequences, transmission formats, [0078] the first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1) are applied to the transmission of C-SS #1, and a second subcarrier spacing (SCS #2) and a second TTI duration (TTI duration #2) are applied to the transmission of C-SS #2}
select the first transmission parameter set or the second transmission parameter set (applied to the transmission of C-SS #1) from the plurality of transmission parameter sets for transmitting a random access channel message of the random access channel procedure (PRACH resource) (Takeda; [0078] ... the first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1) are applied to the transmission of C-SS #1 [0090] ...PRACH resource set #1 is associated with C-SS #1)  (See fig.4); and
transmit, to a network access node and via the first time-frequency resources or the second time-frequency resources, the random access channel message (transmits the PRACH) in accordance with the selected transmission parameter set, the random access channel message including a random access preamble and an information message (the user terminal uses, the user terminal's capabilities) (Takeda; [0066] PRBs, [0067] ... the user terminal can randomly select one of a plurality of preambles that are indicated by the PRACH configuration information, and transmit the selected preamble using the PRACH (message 1)).

Regarding claim 43, Takeda teaches, An apparatus for wireless communications at a
network access node base-station, comprising:
a processor, memory coupled with the processor (Takeda; [0180]radio base stations 10  may be formed as a computer apparatus that includes a processor 1001, a memory 1002, a storage 1003,  communication apparatus 1004, input apparatus 1005, output apparatus 1006); and
           instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit, to a UE ([0029] DL assignment... transmission formats,), a plurality of transmission parameter sets (short TTI duration and a high subcarrier spacing) for a random access channel procedure (random access procedures are scheduled by downlink control information that is provided in the C-SS), each of the plurality of transmission  parameter sets (first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1)) differing by at least one transmission parameter (first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1) are applied to the transmission of C-SS #1) (Takeda; [0029] DL assignment,...[0073] ... random access procedures are scheduled by downlink control information that is provided in the C-SS...[0075] ... in random access procedures, it is desirable to control communication by introducing different downlink control channels (for example, C-SS) with different transmission features.  Therefore, according to the second aspect of the present invention, one or a plurality of C-SSs having different transmission features are configured, and random access procedures are controlled by associating the resources (PRACH resources) and/or PRACH configurations which user terminals use in PRACH transmission, and features of C-SS transmission. [0078] ... the first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1) are applied to the transmission of C-SS #1,), wherein a first transmission parameter set indicates first time-frequency resources (PRBs) (a subcarrier spacing of 30 kHz) and a second transmission parameter set indicates second time- frequency resources (PRBs) (a subcarrier spacing of 15 kHz) (Takeda; [0084] ... where two C-SSs with different transmission features are configured ... C-SS #1 is transmitted at a subcarrier spacing of 30 kHz, and C-SS #2 is transmitted at a subcarrier spacing of 15 kHz. [0085] ... different PRACH resource sets are associated with C-SS #1 and C-SS #2, [0086]);
{Examiner is construing that plurality of transmission parameter sets are subcarrier spacing (SCS #1) and the first TTI duration(TTI#1) in C-SS #1  for transmitting random access channel. Takeda teaches in [0029] DL assignment and/or UL grant may include information related to the resources, sequences, transmission formats, [0078] the first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1) are applied to the transmission of C-SS #1, and a second subcarrier spacing (SCS #2) and a second TTI duration (TTI duration #2) are applied to the transmission of C-SS #2}
receive, from the UE, a random access channel message for the random access channel procedure (receives the PRACH transmitted from the user terminal, in subsequent random access procedures) in accordance with one of the first transmission parameter set or the set second
transmission parameter set of the plurality of transmission parameter sets (selects PRACH resource set #1), the random access channel message including a random access preamble and an information message (the user terminal uses, the user terminal's capabilities) (Takeda; [0081] ... the user terminal can select a predetermined PRACH resource set based on the requirement for the communication service the user terminal uses, the user terminal's capabilities and so on... and transmits the PRACH. [0082] When the radio base station receives the PRACH transmitted from the user terminal, in subsequent random access procedures ... [0086] ...  the user terminal selects PRACH resource set #1 when using a communication service to which a high subcarrier spacing (for example, 30 kHz) is applied).

Regarding claim 2 and 30 Takeda teaches, The claims 1  and 29  wherein transmitting the random access channel message further comprises:
transmitting the random access preamble via a random access channel (Physical Random Access CHannel (PRACH)) (Takeda; [0132] In the radio communication system 1, which is used by,... a random access channel (PRACH: Physical Random Access CHannel)); and
transmitting the information message via a physical uplink control channel (Physical Uplink 
Control CHannel) (Takeda; [0132] In the radio communication system 1, which is used by ... an uplink control channel (PUCCH: Physical Uplink Control CHannel), ... delivery acknowledgement information and so on are communicated by the PUCCH) over the first time-frequency resource resources or second time-frequency resource resources of the selected first  transmission parameter set or the second transmission parameter set. (Takeda; [0112] ... the radio base station receives a PRACH transmitted using PRACH resource set #1).

Regarding claims 3 and 31 Takeda teaches the claims 2 and  30, 
wherein the first transmission parameter set is associated with a first set of random access occasions of the random access channel and the second transmission parameter set is associated with a second set of resources of the random access channel (Takeda; [0077] a plurality of PRACH resource sets (and/or PRACH configuration sets) and physical resources for the multiple C-SSs having different transmission features are defined. A PRACH resource set refers to resources for use in PRACH transmission, multiple PRACH resources, among which at least one of the time (t), the frequency (f) and the code (c) varies, can be configured. The transmission features can be defined based on predetermined numerologies such as subcarrier spacing).

Regarding claim 4, 18, 32, and 46 Takeda teaches the claims 1, 15, 29, and 43 
wherein a first one of the plurality of transmission parameter sets is associated with a first subset of random access preambles and a second one of the plurality of transmission parameter sets is associated with a second subset of random access preambles (Takeda; [0078] the first subcarrier spacing (SCS #1) and the first TTI duration (TTI duration #1) are applied to the transmission of C-SS #1, and a second subcarrier spacing (SCS #2) and a second TTI duration (TTI duration #2) are applied to the transmission of C-SS #2. Note that the number of PRACH resource sets and the number of C-SSs are not limited to these).

Regarding claim 6, and 34 Takeda teaches,    the claims 1, and 29 
wherein selecting the first transmission parameter or second transmission parameter set comprises:
identifying a purpose of the random access channel procedure (Takeda; [0074] in a given communication service (for example, URLLC), it is desirable to apply a short TTI duration and a high subcarrier spacing in order to reduce the processing time (latency) and improve the reliability. Also, in another communication service (for example, eMMB), it is desirable to apply a lower subcarrier spacing in order to ensure spectral efficiency); and 
selecting the first transmission parameter or second transmission parameter set based at least in part on the identified purpose (Takeda; [0075] … a plurality of C-SSs having different transmission features are configured, and random access procedures are controlled by associating the resources (PRACH resources) and/or PRACH configurations which user terminals use in PRACH transmission, and features of C-SS transmission).

Regarding claim 7, 20, and 35, Takeda teaches, The claims 6, 15,  and 34
Takeda teaches wherein the purpose of the random access channel procedure comprises at least one of an initial access procedure, a radio resource control resume procedure, a timing advance refresh procedure (and information indicating a timing advance), or a combination thereof (Takeda; [0069] ...the user terminal adjusts the transmission timing in the UL based on the timing advance (TA) that is included in the RAR,).

Regarding claim 8 and 36, Takeda teaches, The claims 1 and 29 
wherein selecting the first transmission parameter set or the second transmission parameter set comprises:
identifying if the random access channel procedure is contention based or contention free (Takeda; [0064] …  in non-contention-based random access (non-CBRA, CFRA (Contention-Free Random Access), etc.), the radio base station assigns preamble, using a downlink (DL) control channel (a PDCCH (Physical Downlink Control Channel),); and
selecting the first transmission parameter set or the second transmission parameter set based at least in part on the identified contention based or contention free random access channel procedure (Takeda; [0070] In response to the higher layer control message, the radio base station sends a contention-resolution message (message 4). The contention-resolution message is transmitted based on the above-mentioned user terminal identifier included in the control message... [0071] ...the user terminal judges that contention has occurred, reselects a preamble, and repeats the random access procedures from message 1 to message 4... [0073] Messages (for example, message 2) in random access procedures are scheduled by downlink control information that is provided in the C-SS).

Regarding claim 9 and 37, Takeda teaches, The claims 1 and 29, 
Takeda teaches wherein selecting the first transmission parameter set or the second transmission parameter set comprises:
selecting the first transmission parameter set or the second transmission parameter set based at least in part on a size  of uplink control information to be transmitted in the random access channel message (Takeda; [0047] ...a plurality of C-SSs (also referred to as a “C-SS set”). In FIG. 2, for every predetermined category (here, categories X, Y and Z), a plurality of C-SS sets are defined. Each category may be associated with communication services and/or predetermined numerologies (SCS, for example). In the example shown here, category X corresponds to eMBB, category Y corresponds to mMTC, and category Z corresponds to URLLC, but this is not limiting,... the number of C-SS sets may be included in higher layer parameters to be reported to the user terminal (for example, at least one of resource set information, numerology information, [0074]).

Regarding claim 13, 24, 41, and 53, Takeda teaches, The claims 1, 15, and 29
 Takeda teaches,  wherein the plurality of transmission parameter sets for the random access channel procedure are received via radio resource control signaling, system information block transmissions, or specified configurations for the UE (Takeda; [0065] … the configuration of a random access channel (PRACH) (PRACH configuration, RACH configuration, etc.), via system information (for example, the MIB (Master Information Block) and/or SIBs (System Information Blocks)), higher layer signaling (for example, RRC (Radio Resource Control) signaling)).

Regarding claim 14, 25, 42, and 54, Takeda teaches, the claims 1, 15, 29, and 43
Takeda fails to explicitly teach, wherein the at least one transmission parameter comprises a random access channel preamble for the random access channel message, time and frequency resources for the random access channel message (Takeda; [0109] ... transmission feature #1 and transmission feature #2 are allocated to overlapping time and frequency resource fields... [0110]...PRACH resource set #1 is associated with transmission feature #1 and PRACH resource set #2 is associated with transmission feature #2 (see FIG. 9A).)  

Regarding claim 21 and 48, Takeda teaches, the claims 15, and 43 
 wherein the random access channel procedure is a contention based random access channel procedure (Takeda; [0063] contention-based random access is user terminal-initiated random access procedures, and can be used, for example, when gaining initial access).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 19, 33, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda   in view of  Zhang et al. (Zhang hereafter) (US 20200389879 A1).

Regarding claim 5, 19, 33, and 47 Takeda teaches the claims 1, 15, 29, and 43 
Takeda fails to explicitly teach, wherein a first one of the plurality of transmission parameter sets is associated with a first demodulation reference signal (DMRS) parameter and a second one of the plurality of transmission parameter sets is associated with a second DMRS parameter
However, in the same field of endeavor, Zhang teaches, wherein a first one of the plurality of transmission parameter sets is associated with a first demodulation reference signal (DMRS) parameter and a second one of the plurality of transmission parameter sets is associated with a second DMRS parameter (Zhang; [0009], [0304] Or the multiple subsets included in a transmission parameter set are different configurations of one transmission parameter set. For example, the higher layer configures a first transmission parameter set, the parameter type included in the first transmission parameter set are two type of information [frequency domain resource, MCS, DMRS], the first transmission parameter set include three subsets such as [[frequency domain resource 1, MCS1, DMRS1], [frequency domain resource 1, MCS2, DMRS2]…[00307] OCC length information of the transmission parameter being a demodulation reference signal is different in different frequency domain resources).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Takeda to include the above recited limitations as taught by Zhang in order to support an MU-MIMO transmission (Zhang; [0221]).

Claims 10, 11,  22,  38, 39, and 49   are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of  Park et al. (Park hereafter) (US 20190053183 A1).

Regarding claim 10 and 38, Takeda teaches, The claims 1 and 29, 
Takeda teaches, selecting the first transmission parameter set or second transmission parameter set for transmission of the random access channel message based at least in part on which of the primary cell or the secondary cell is selected (Takeda; [0050] … the radio base station reports information about the number of C-SS sets configured in each communication service (category) [0066] The PRACH configuration information can indicate, for example, a plurality of preambles (for example, preamble formats) that are defined on a per cell basis); and
transmitting the random access channel message to the selected primary cell or secondary cell using the selected transmission parameter set (Takeda; [0142] … the transmitting/receiving sections 103 transmit information about C-SS sets and information about the associations between PRACH resource sets and the transmission features of common search spaces (for example, the transmission features of each C-SS, the transmission features that apply to one C-SS, etc.) (see FIGS. 2, 4, 7, and so on). For example, if multiple categories that include common search spaces directed to different communication services and/or employing different transmission features are configured (see FIG. 2), the transmitting/receiving sections 103 transmit information about the common search space included in at least one of these multiple categories.).
Takeda fails to explicitly teach, receiving a configuration for dual connectivity communications with a primary cell and a secondary cell;
selecting the primary cell or the secondary cell for the random access channel procedure;
However, in the same field of endeavor, Park teaches, receiving a configuration for dual connectivity communications with a primary cell and a secondary cell (Park; [0170] In the case of multi-connectivity, the UE may be configured with multiple NR MAC entities: … In multi-connectivity, the configured set of serving cells for a UE may comprise of two subsets: the Master Cell Group (MCG) …and the Secondary Cell Groups (SCGs) );
selecting the primary cell or the secondary cell for the random access channel procedure (Park; [0170] … PSCell may be changed with a SCG change (e.g. with security key change and a  RACH procedure));
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Takeda to include the above recited limitations as taught by Park in order to synchronize (Park; [0172]).

Regarding claim 11 and 39, Takeda-Park teaches, The claims 10 and 38 
Takeda fails to explicitly teach, wherein the primary cell or secondary cell is selected based at least in part on a quality of service, a listen-before-transmit outcome, an interference measurement, coverage requirements, or a combination thereof
However, in the same field of endeavor, Park teaches,  wherein the primary cell or secondary cell is selected based at least in part on a quality of service, a listen-before-transmit outcome, an interference measurement, coverage requirements, or a combination thereof (Park; [0171] With respect to the interaction between a master gNB and secondary gNBs for multi-connectivity, one or more of the following principles may be applied: the master gNB may maintain the RRM measurement configuration of the UE and may, (e.g, based on received measurement reports or traffic conditions or bearer types)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Takeda to include the above recited limitations as taught by Park in order to synchronize (Park; [0172]).

Regarding claim 22 and 49, Takeda teaches, the claims 15 and 43
Takeda fails to explicitly teach, further comprising:
transmitting, to the UE, a configuration for dual connectivity communications with a primary cell and a secondary cell; and
receiving the random access channel message on the primary cell or secondary cell.
However, in the same field of endeavor, Park teaches, transmitting, to the UE, a configuration for dual connectivity communications with a primary cell and a secondary cell (Park; [0170] In the case of multi-connectivity, the UE may be configured with multiple NR MAC entities: … In multi-connectivity, the configured set of serving cells for a UE may comprise of two subsets: the Master Cell Group (MCG) … and the Secondary Cell Groups (SCGs) …); and
receiving the random access channel message on the primary cell or secondary cell (Park; [0172] … A UE supporting multiple TAs may support two or more TA groups. One TA group may contain the PCell and may be called a primary TAG (pTAG). In a multiple TAG configuration, at least one TA group may not contain the PCell and may be called a secondary TAG (sTAG)); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Takeda to include the above recited limitations as taught by Park in order to synchronize (Park; [0172]).

Claims 12, 23, 40, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda -Park  in view of  Kato et al. (Kato hereafter) (US 20140226614 A1).

Regarding claims 12, 23, 40, and 50 Takeda-Park teaches, the claims 10, 22, 38,and 49
Takeda-Park fails to explicitly teach further comprising:
indicating the selected primary cell or secondary cell using a preamble for the random access channel message, a demodulation reference signal for the random access channel message, random access channel resources for the random access channel message or a combination thereof.
However, in the same field of endeavor, Kato teaches,  indicating the selected primary cell or secondary cell using a preamble for the random access channel message (Kato; [0119] … When the preamble number is included in the random access response message, the mobile station device 1-1 sets the transmission timing information included in the random access response message as the transmission timing of the cell that has performed the random access preamble transmission (Step S112)), , a demodulation reference signal for the random access channel message (Kato; [0045]…The random access preamble transmission is performed during a random access procedure.  The demodulation reference signal of the uplink reference signal is used for demodulation of the uplink shared channel PUSCH by the base station device. The demodulation reference signal of the uplink reference signal is inserted in a fourth symbol position and an eleventh symbol position on the uplink shared channel PUSCH), random access channel resources for the random access channel message (Kato; [0053] … The RA-RNTI indicates a response (random access response) addressed to the mobile station device 1-1 that has transmitted the random access preamble on the random access channel RACH.), or a combination thereof.
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Takeda-Park to include the above recited limitations as taught by Kato in order to perform transmission and reception of data to and from the base station device (Kato; [0095]).

Claims 16, 17,  44, 45, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda  in view of  Suzuki et al. (Suzuki hereafter) (US 20190373642 A1).

Regarding claims  16, 44,  51, and 52 Takeda teaches, The claims 1, 15, 29,  and 43
Takeda  fails to explicitly teach wherein the random access preamble is received via a random access channel, and the information message received via a physical uplink control channel
However, in the same field of endeavor Suzuki teaches, wherein the random access preamble is received via a random access channel (Physical Random Access CHannel (PRACH)) (Takeda; [0066] The PRACH is used to transmit a random access preamble) and the information message received via a physical uplink control channel (Physical Uplink Control CHannel) (Suzuki; [0060] In FIG. 1, in uplink radio communication from the terminal apparatus 1 to the base station apparatus 3, the following uplink physical channels are used.  The uplink physical channels are used by a physical layer for transmission of information output from a higher layer. [0061] Physical Uplink Control CHannel (PUCCH)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Takeda to include the above recited limitations as taught by Suzuki in order to transmit Uplink Control Information (; [0064]).

Regarding claims  17 and 45 Takeda-Suzuki teaches the claims 16 and 44 
Takeda teaches wherein the first transmission parameter set is associated with a first set of random access occasions of the random access channel and the second transmission parameter set is associated with a second set of resources of the random access channel (Takeda; [0077] a plurality of PRACH resource sets (and/or PRACH configuration sets) and physical resources for the multiple C-SSs having different transmission features are defined. A PRACH resource set refers to resources for use in PRACH transmission, multiple PRACH resources, among which at least one of the time (t), the frequency (f) and the code (c) varies, can be configured. The transmission features can be defined based on predetermined numerologies such as subcarrier spacing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416      

/NOEL R BEHARRY/             Supervisory Patent Examiner, Art Unit 2416